DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action replaced the previous office action mailed on 10-22-2021 because the rejections of claims 4-5 and 10 were incorrect.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-2, 4, 6, 9, 11, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Powell 2015/0382103

Regarding claim 1, Powell teaches a low-frequency loudspeaker (Figs 1-3, 4-6, 15- 16) comprising:
a. an enclosure (Fig 1, enclosure 115, [62]) having a front (first enclosure half 110), a back (second enclosure half 120) and a sidewall (Fig 1 shows enclosure with side wall);
b. an audio speaker (Fig. 1 electrode- acoustic transducer 130 having  diaphragm, [20, 57]), mounted in an opening in the front of the enclosure (Fig 1, second enclosure 120), said audio speaker having a diaphragm for producing front sound waves that are transmitted outwardly from the diaphragm and back sound waves that are transmitted into the enclosure from the diaphragm (electrode-acoustic transducer having a diaphragm, [20, 57, 60]); and
c. a spiral waveguide (Fig 1-2 the pathway 127 is shaped substantially as a spiral defined by the curved wall 128 that is shaped as a spiral, [62]) positioned within said enclosure (second enclosure 120),
said spiral waveguide having a first end (Figs 1-2 shows first end waveguide/right end element 228h, [66]) proximal to the speaker diaphragm (Fig 1, electro-acoustic transducer 130, [57]) for receiving said back sound waves,

Regarding claim 2, Powell teaches the low-frequency loudspeaker according to claim 1 further comprising one (Fig 1, electrode- acoustic transducer 130, [57, 60]) mounted in a corresponding one opening (Figs 2-3, opening 224, [65]) in a front- facing section of said sidewall (Figs 2-3 shows). 
Regarding claim 4, Powell teaches the low frequency loudspeaker according to claim 2 wherein said low-frequency terminus exit port (Figs 1-2 exit port/elements 225) is located in a rear-facing section of said sidewall (Figs 1-2 show). 
Regarding claim 6, Powell teaches the low-frequency loudspeaker according to claim 1, wherein spiral waveguide extends from and ties together the front and back of the enclosure to control undesirable large panel resonances caused by excitation pressure within (Figs 1-2, shows the spiral waveguide has the first end waveguide/Right end element 228h, [66] and the second end waveguide/Left end element 228 are extend and ties together with a front (first enclosure half 110), a back (second enclosure half 120). 
Regarding claim 9, Powell teaches the low-frequency loudspeaker according to claim 1, wherein the spacing at the first end of the spiral waveguide (Figs 1-2 shows the spacing at the first end waveguide/right end element 228h, [66]) is sized to correspond with the surface area of the diaphragm of the low-frequency speaker (Fig 1, electro- acoustic transducer 130, [57]). 
Regarding claim 11, Powell teach the low-frequency loudspeaker according to claim 1, wherein the spiral waveguide begins with a relatively wide area between the first end and the next winding (Figs 1-2, wide area between the first end/right end element 228h) and narrows as the winding of the waveguide progresses such that there is a relatively narrow area at the exit port (Figs 1-2 shows there is a relatively narrow area at the exit port /left end element 228). 
Regarding claim 14, Powell teaches the low-frequency loudspeaker according to claim 1, further comprising one or more speakers (Figs 1-2, electrode-acoustic transducer 130) mounted in a corresponding one opening in the front of the speaker (Fig 3 shows speaker 330 (i.e. 130) mounted in front of the speaker system). 
Regarding claim 15, Powell teaches the low-frequency loudspeaker according to claim 14, wherein the spiral waveguide also acts as the sidewall of the enclosure (Figs 1-2 show (Fig 1-2 the pathway 127 is shaped substantially as a spiral defined by the curved wall 128 that is shaped as a spiral [62]).
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Powell 2015/0382103.
Regarding claim 5, Powell teaches claim 1 that shows in the embodiment of Figs 1-2. 
However, Powel’s embodiment of Figs 1-2 does not teach the claimed limitation of claim 5, wherein terminus exit port is flared to provide a smooth transition from high pressure sound waves to a listening room at a dissimilar acoustic impedance.
Powell’s the embodiments of Figs 15-18 and paragraphs 82-92, 101 teaches the claimed limitation of claim 5.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to move the embodiments of Figs 15-18 into claim 1.  The motivation of having many unique pathway configurations, so as the speakers have a smooth transition across the frequency band of the speaker, see paragraph 52.
Claims 3, 7, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Powell 2015/0382103 in view of Dickie 2009 /0084624
Regarding claim 3, Powell does not teach the low-frequency loudspeaker according to claim 2 wherein said one speaker comprises a plurality of speakers.
Dickie teaches the low-frequency loudspeaker according to claim 2 wherein said one speaker comprises a plurality of speakers (Fig 18 shows three driver units 112/114/116 are mounted adjacent with each other, [65]). It would have been obvious to include a plurality of speakers into the loudspeaker for the advantage of producing additional sounds.
Regarding claim 7, Powell does not teach the claimed limitation of claim 7
Dickie teaches the low-frequency loudspeaker according to claim 1, further including damping material applied to an outer face of the spiral (Fig 20 shows the spiral is contact with absorbent material 138, mesh 40, [68]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Powell’s invention by adding the damping material to the waveguide for improving the performance in a lighter enclosure.
Regarding claim 10, Powell teaches the claimed limitation of claim 9 above.
Powell does not teach the claimed limitation of claim 10, wherein the internal distance between the front and back of the enclosure is equal to +/- 20% of the diameter of a piston of the low-frequency speaker. 
Dickie shows in Fig 20 the internal distance between the front 104 and back enclosure 106 and the diameter of a piston of the speaker 118; and the internal distance is about two times longer than the diameter.
Dickie does not teach the internal distance between the front and back of the enclosure is equal to +20% of the diameter of a piston of the low-frequency speaker. 
However, having the internal distance between the front and back of the enclosure is equal to +20% of the diameter of a piston of the low-frequency speaker was just a matter of design choice.  The motivation for designing the internal distance as 1.2 time of the diameter as follow: to reduce the development of standing waves within the enclosure, see paragraph 64 of Dickie. 
Regarding claim 12, Powell does not teach the low-frequency loudspeaker according to claim 1, wherein said audio speaker mounted in an opening in the front of the enclosure comprises a pair of audio speakers mounted adjacent to one another.
Dickie teaches teach the low-frequency loudspeaker according to claim 1, wherein said audio speaker mounted in an opening in the front of the enclosure comprises a pair of audio speakers mounted adjacent to one another (Fig 18 shows three driver units 112/114/116 are mounted adjacent to one another, [65]). It would have been obvious to include a plurality of speakers into the loudspeaker for the advantage of producing additional sounds.
Allowable Subject Matter
8. 	Claims 8, 13, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art reference does not disclose the low-frequency loudspeaker according to claim 12, wherein said spiral waveguide comprises a full length primary spiral waveguide and a shorter, secondary waveguide interposed between windings of the
primary spiral waveguide, and further wherein the egg-shaped enclosure in offset from an upright position resulting in a longer waveguide thereby reducing the tuning frequency which also improved speaker performance.
Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov /interview practice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The 

/JULIE X DANG/Examiner, Art Unit 2653   

/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653